Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment of 03 February 2021. Claims 1-3, 7-13 and 17-20 are pending and have been considered as follows. Claims 4-6 and 14-16 are cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Kogan on 04 March 2021.
The application has been amended as follows: 

Claims should be amended as follows-
1. 	(Currently Amended) A system for monitoring and controlling communication capabilities of unmanned vehicles, the system comprising: 
the unmanned vehicles each including a processor-based control circuit and configured to transport commercial retail products and goods not for sale along predetermined mission routes; 

an electronic database in communication over the wireless communication network with the computing device and at least one of the unmanned vehicles, the electronic database being configured to store data including: 
route data indicating the predetermined mission routes of the unmanned vehicles; 
bandwidth data indicating bandwidth available to the unmanned vehicles during their travel along the predetermined mission routes; and 
weather data indicating predicted weather during the travel of the unmanned vehicles along the predetermined mission routes; 
wherein the control circuit of the at least one of the unmanned vehicles is configured to: analyze the route data associated with the unmanned vehicles in view of the bandwidth data and the weather data to determine whether the at least one of the unmanned vehicles will be out of direct communication with the computing device when traveling along one or more segments of the predetermined mission routes; 
in response to a determination by the control circuit that the at least one of the unmanned vehicles will be out of direct communication with the computing device when traveling along the one or more segments of the predetermined mission routes, identify an intermediate communication device configured to relay communications between the computing device and the at least one of thePage 4 of 17 Application. No. 16/270,901Amendment Filed February 3, 2021unmanned vehicles when the 
  transmit a control signal to the intermediate communication device, the control signal identifying the at least one of the unmanned vehicles to the intermediate communication device and instructing the intermediate communication device to relay communication signals between the computing device and the at least one of the unmanned vehicles; 
wherein the intermediate communication device is configured, in response to a receipt of the control signal transmitted by the at least one of the unmanned vehicles, to relay the communication signals between the computing device and the at least one of the unmanned vehicles while the at least one of the unmanned vehicles is traveling along the one or more segments of the predetermined mission routes where the at least one of the unmanned vehicles is out of direct communication with the computing device; 
wherein the control circuit of the at least one of the unmanned vehicles is further configured to obtain, from the electronic database and over the wireless communication network, electronic data indicating a list of intermediate communication devices available to provide relay communications between the computing device and the at least one of the unmanned vehicles when the at least one of the unmanned vehicles is traveling along the one or more segments 
wherein the control circuit of the at least one of the unmanned vehicles is further configured to analyze coordinates of the one or more segments of the predetermined mission routes where the at least one of the unmanned vehicles is out of direct communication with the computing device, coordinates of the intermediate communication devices on the list, the bandwidth data, and the weather data to generate an availability ranking and a cost ranking for each of the intermediate communication devices on the list; and 
wherein the control circuit of the at least one of the unmanned vehicles is further configured to select the intermediate communication device determined by the control circuit of the at least one of the unmanned vehicles to: Amendment Filed February 3, 2021 
have a highest availability ranking, the highest availability ranking being based on a determination by the control circuit of the at least one of the unmanned vehicles that the selected intermediate communication device would provide a strongest relay communication signal between the computing device and the at least one of the unmanned vehicles as compared to other intermediate communication devices on the list; and 
have a highest cost ranking, the highest cost ranking being based on a determination by the control circuit of the at least one of the unmanned vehicles that the selected intermediate communication device is associated with a lowest cost of use as compared to the other intermediate communication devices on the list.

9. 	(Currently Amended) The system of claim 1, wherein the control circuit of the at least one of the unmanned vehicles is further configured to: 
authenticate the intermediate communication device attempting to communicate with the at least one of the unmanned vehicles; and 
permit the intermediate communication device to communicate with the at least one of the unmanned vehicles only after the intermediate communication device transmits an authenticated electronic access key to the at least one of the unmanned vehicles.

10. 	(Currently Amended) The system of claim 1, wherein the computing device is further configured to: 
authenticate the intermediate communication device attempting to communicate with the computing device; and 
permit the intermediate communication device to communicate with the computing device only after the intermediate communication device transmits an authenticated electronic access key to the computing device.

Allowable Subject Matter
Claims 1-3, 7-13 and 17-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 


Further, Gil (US20170313421A1) teaches systems and methods including UAVs that serve to assist carrier personnel by reducing the physical demands of the transportation and delivery process. A UAV generally includes a UAV chassis including an upper portion, a plurality of propulsion members configured to provide lift to the UAV chassis, and a parcel carrier configured for being selectively coupled to and removed from the UAV chassis. UAV support mechanisms are utilized to load and unload parcel carriers to the UAV chassis, and the UAV lands on and takes off from the UAV support mechanism to deliver parcels to a serviceable point. The UAV includes computing entities that interface with different systems and computing entities to send and receive various types of information.
Still further, Benoliel (US20180359626A1) teaches a system including processing logic configured to execute instructions to cause a system to perform operations including receiving a beacon from a first intermediate device via a first network. The operations may also include identifying a characteristic of the beacon. The operations 
In regards to independent claims 1 and 11; Gong, Gil and Benoliel taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

(with respect to claim 1)
route data indicating the predetermined mission routes of the unmanned vehicles; 
bandwidth data indicating bandwidth available to the unmanned vehicles during their travel along the predetermined mission routes; and 
weather data indicating predicted weather during the travel of the unmanned vehicles along the predetermined mission routes; 
wherein the control circuit of the at least one of the unmanned vehicles is configured to: analyze the route data associated with the unmanned vehicles in view of the bandwidth data and the weather data to determine whether the at least one of the unmanned vehicles will be out of direct communication with the computing device when traveling along one or more segments of the predetermined mission routes; 
in response to a determination by the control circuit that the at least one of the unmanned vehicles will be out of direct communication with the computing device when traveling along the one or more segments 
  transmit a control signal to the intermediate communication device, the control signal identifying the at least one of the unmanned vehicles to the intermediate communication device and instructing the intermediate communication device to relay communication signals between the computing device and the at least one of the unmanned vehicles; 
wherein the intermediate communication device is configured, in response to a receipt of the control signal transmitted by the at least one of the unmanned vehicles, to relay the communication signals between the computing device and the at least one of the unmanned vehicles while the at least one of the unmanned vehicles is traveling along the one or more segments of the predetermined mission routes where the at least one of the unmanned vehicles is out of direct communication with the computing device; 
wherein the control circuit of the at least one of the unmanned vehicles is further configured to obtain, from the electronic database and over the wireless communication network, electronic data indicating a list of intermediate communication devices available to provide relay communications between the 
wherein the control circuit of the at least one of the unmanned vehicles is further configured to analyze coordinates of the one or more segments of the predetermined mission routes where the at least one of the unmanned vehicles is out of direct communication with the computing device, coordinates of the intermediate communication devices on the list, the bandwidth data, and the weather data to generate an availability ranking and a cost ranking for each of the intermediate communication devices on the list; and 
wherein the control circuit of the at least one of the unmanned vehicles is further configured to select the intermediate communication device determined by the control circuit of the at least one of the unmanned vehicles to: Amendment Filed February 3, 2021 
have a highest availability ranking, the highest availability ranking being based on a determination by the control circuit of the at least one of the unmanned vehicles that the selected intermediate communication device would provide a strongest relay communication signal between the computing device and the at least one of the unmanned vehicles as compared to other intermediate communication devices on the list; and 
have a highest cost ranking, the highest cost ranking being based on a determination by the control circuit of the at least one of the unmanned vehicles that the selected intermediate communication device 

(with respect to claim 11)
route data indicating the predetermined mission routes of the unmanned vehicles; 
bandwidth data indicating bandwidth available to the unmanned vehicles during their travel along the predetermined mission routes; and 
weather data indicating predicted weather during the travel of the unmanned vehicles along the predetermined mission routes; 
analyzing, via the control circuit of the at least one of the unmanned vehicles, the route data associated with the unmanned vehicles in view of the bandwidth data and the weather data to determine whether the at least one of the unmanned vehicles will be out of direct communication with the computing device when traveling along one or more segments of the predetermined mission routes; 
in response to a determination by the control circuit of the at least one of the unmanned vehicles that the at least one of the unmanned vehicles will be out of direct communication with the computing device when traveling along the one or more segments of the predetermined mission routes, identifying, via the control circuit of the at least one of the unmanned vehicles, an intermediate communication device configured to relay communications between the computing device and the at least one of the unmanned vehicles when the at least one of the unmanned vehicles is traveling 
transmitting, via the control circuit of the at least one of the unmanned vehicles, a control signal to the intermediate communication device, the control signal identifying the at least one of the unmanned vehicles to the intermediate communication device and instructing the intermediate communication device to relay communication signals between the at least one of the unmanned vehicles and the computing device; 
in response to a receipt of the control signal by the intermediate communication device, permitting the at least one of the unmanned vehicles to communicate with the computing device via the intermediate communication device while the at least one of the unmanned vehicles is traveling along the one or more segments of the predetermined mission routes where the at least one of the unmanned vehicles is out of direct communication with the computing device, 
obtaining, via the control circuit of the at least one of the unmanned vehicles and from the electronic database and over the wireless communication network, electronic data indicating a list of intermediate communication devices available to provide relay communications between the computing device and the at least one of the unmanned vehicles when the at least one of the unmanned vehicles is traveling along the one or more segments of the predetermined mission routes where the at least one of the unmanned vehicles is out of direct communication with the computing device; 
analyzing, via the control circuit of the at least one of the unmanned vehicles, coordinates of the one or more segments of the predetermined mission routes where the at least one of the unmanned vehicles is out of direct communication with the 
selecting, via the control circuit of the at least one of the unmanned vehicles, the intermediate communication device determined by the control circuit of the at least one of the unmanned vehicles to: 
have a highest availability ranking, the highest availability ranking being based on a determination by the control circuit of the at least one of the unmanned vehicles that the selected intermediate communication device would provide a strongest relay communication signal between the computing device and the at least one of the unmanned vehicles as compared to other intermediate communication devices on the list; and 
have a highest cost ranking, the highest cost ranking being based on a determination by the control circuit of the at least one of the unmanned vehicles that the selected intermediate communication device is associated with a lowest cost of use as compared to the other intermediate communication devices on the list.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.M./           Examiner, Art Unit 3667    

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667